              Case 1:19-cv-10323-VEC Document 15 Filed 03/06/20 Page 1 of 2
                                                                                 Seyfarth Shaw LLP
                                                                                  620 Eighth Avenue
                                      USDC SDNY                            New York, New York 10018
                                      DOCUMENT                                      T (212) 218-5500
                                      ELECTRONICALLY FILED                          F (212) 218-5526
                                      DOC #:
                                      DATE FILED: 03/06/2020                     jegan@seyfarth.com
                                                                                    T (212) 218-5291

                                                                                   www.seyfarth.com




                                   MEMO ENDORSED
March 6, 2020

VIA ECF

Hon. Valerie E. Caproni
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:     Murphy v. BP America, Inc.,
        Civil Action No.: 1:19-cv-10323 (S.D.N.Y.)

Dear Judge Caproni,

       This firm represents Defendant BP America, Inc. (“Defendant”) in the above-
referenced action. We write, with Plaintiff’s consent, to respectfully request the entry of
an amended schedule extending the briefing and related deadlines for its forthcoming
motion to dismiss by 7 days.

       By way of background, the parties corresponded with the Court by letter dated
February 26, 2020 to request that the Court stay all discovery pending Defendant’s
forthcoming motion, and for the Court to “So Order” a proposed briefing schedule. (ECF
No. 12.) The Court granted the application and approved the briefing schedule on
February 26, 2020. (ECF No. 13.)

       Defendant respectfully requests the entry of the following amended briefing
schedule, which extends each respective deadline by 7 days (with the original deadline
stated in parentheticals):

                 Defendant’s deadline to file Motion to Dismiss: March 13, 2020 (from
                  March 6, 2020)

                 Plaintiff’s deadline to file his Opposition to the Motion to Dismiss or First
                  Amended Complaint (“FAC”): March 27, 2020 (from March 20, 2020)

                 Defendant’s deadline to file its Reply, or to file a Motion to Dismiss the
                  FAC (if a FAC is filed): April 24, 2020 (from April 17, 2020)




62292895v.1
              Case 1:19-cv-10323-VEC Document 15 Filed 03/06/20 Page 2 of 2
                                                                       Hon. Valerie E. Caproni
                                                                                March 6, 2020
                                                                                       Page 2



                 Plaintiff’s deadline to file his Opposition to a Motion to Dismiss the FAC (if
                  a FAC is filed): May 15, 2020 (from May 8, 2020)

                 Defendant’s deadline to file its Reply in support of a Motion to Dismiss
                  FAC (if FAC is filed): June 5, 2019 (from May 29, 2020)

       This is the first application for an extension of these deadlines that, if granted, will
not impact any other dates. The reason for the application is to provide sufficient time
for Defendant to file its motion papers. The undersigned was recently out of the office
for a week based on illness, and apologizes to the Court for the late submission of this
application under the Court’s Individual Practices in Civil Cases (requiring 48 hours of
advance notice). The undersigned has communicated with Plaintiff’s counsel in
connection with this application, and Plaintiff consents to the requested extension of
time.

      We thank the Court in advance for its time and attention to this matter, and for its
consideration of this application.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan
John W. Egan

cc:     All counsel of record (via ECF)



                           Application GRANTED.

                           SO ORDERED.                 Date: 03/06/2020




                           HON. VALERIE CAPRONI
                           UNITED STATES DISTRICT JUDGE




62292895v.1
